DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/805,003 filed on 02/28/2020.
Claims 1-17 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

In FIG. 7, reference number “1310”, referring to “ROM”,
In FIG. 7, reference number “1320”, referring to “RAM”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
Regarding US 20160159348 A1 (Lavoie), the examiner is interpreting the heading angle to be equivalent to the steering angle as the heading angle is “an angle defined by the lane and the tracker” or in other words, a directional angle a vehicle is pointing at. Similarly, Lavoie’s steering angle is portrayed as a directional angle or an angle a vehicle is pointing towards based on the direction of the vehicle’s wheels and the lane shown in FIG. 3.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (U.S. Pub. No. 2016/0159348 A1) in view of Mudalige (U.S. Pub. No. 2010/0256852 A1).

Regarding Claim 1:
The combined teachings of Lavoie in view of Mudalige teach:
Lavoie teaches:
a processor configured to, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
each with a trailer;, (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
wherein the processor is configured, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
to control a host vehicle such that a hitch angle of the host vehicle with a corresponding trailer meets a predetermined reference angle, when it is necessary to perform braking control, and control the host vehicle to perform the braking control., (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions. Examples of unacceptable trailer backup conditions include, but are not limited to, a vehicle 14 over-speed condition, a high hitch angle rate, trailer angle dynamic instability, a calculated theoretical trailer jackknife condition (defined by a maximum vehicle steering angle, drawbar length, tow vehicle wheelbase, and an effective trailer length), or physical contact jackknife limitation (defined by an angular displacement limit relative to the vehicle 14 and the trailer 12), and the like.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2))
Mudalige teaches the same field of invention as autonomous operation of vehicles travelling within a platoon, which isn’t explicitly suggested by Lavoie and teaches:
A platooning controller, comprising:, (“platooning control system” (Mudalige: Brief Description of the Drawings – 25th paragraph, FIG. 16))
control platooning of one or more vehicles,, (“controlling a plurality of vehicles to operate the plurality of vehicles in a platoon” (Mudalige: Summary – 7th paragraph))
and a storage that stores information, (“associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs,” (Mudalige: Detailed Description – 128th paragraph))
for controlling the platooning,, (“controlling a plurality of vehicles to operate the plurality of vehicles in a platoon” (Mudalige: Summary – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Lavoie in the same field of invention as autonomous operation of vehicles travelling within a platoon taught by Mudalige in order to increase safety in autonomous vehicle operation and create a user-friendly platoon control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable” (Mudalige: Background – 6th paragraph), therefore, reducing driving effort and creating a safe method for autonomous operation of vehicles travelling within a platoon.
Regarding Claim 2:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 1. Lavoie further teaches:
The platooning controller of claim 1, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] determines a current situation as a situation which needs the braking control, when the current situation is a critical driving situation […], (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the unacceptable trailer backup condition to be the critical driving situation in this case.)
[…] while the host vehicle is traveling straight., (“a substantially straight path of travel for the trailer.” (Lavoie: Detailed Description of the Preferred Embodiments – 31st paragraph))
Regarding Claim 3:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 1. Lavoie further teaches:
The platooning controller of claim 1, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] each with the trailer, […], (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
[…] such that a hitch angle and a heading angle of each of the vehicles meet the predetermined reference angle, […], (“it may be desirable to limit the potential for the vehicle 14 and the trailer 12 to attain a jackknife angle (i.e., the vehicle/trailer system achieving a jackknife condition). A jackknife angle γ (j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change. The jackknife angle γ (j) is a function of a maximum wheel angle for the steered wheels of the vehicle 14, the wheel base W of the vehicle 14, the distance L between hitch point and the rear axle of the vehicle 14, and the trailer length D between the hitch point and the axle of the trailer 12 or the effective axle when the trailer 12 has multiple axles. When the hitch angle γ for the vehicle 14 and the trailer 12 achieves or exceeds the jackknife angle γ (j), the vehicle 14 may be pulled forward to reduce the hitch angle γ. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer 12 while keeping the hitch angle γ of the vehicle/trailer system relatively small.” (Lavoie: Detailed Description of the Preferred Embodiments – 48th paragraph, FIG. 2, 4) Examiner Note: The examiner is interpreting the predetermined reference angle to be the jackknife angle in this case (in other words, the jackknife angle is considered a threshold angle enabling control of the vehicle).)
[…] when it is necessary to perform the braking control., (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2))
Lavoie does not teach but Mudalige teaches:
[…] transmits a control command signal to the one or more vehicles, […], (“communicating commands to the vehicle control systems” (Mudalige: Brief Description of the Drawings – 50th paragraph, FIG. 40))
[…] to control the one or more vehicles […], (“to control the host vehicle” (Mudalige: Detailed Description – 54th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 4:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 3. Lavoie further teaches:
The platooning controller of claim 3, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] performs braking control of the host vehicle […], (“to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
[…] and transmits a braking control command […], (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
[…] when the host vehicle arrives at a braking control time […], (“The objective of the operation for assessing the jackknife determining information is determining if a jackknife enabling condition has been attained at the point in time defined by the jackknife determining information. If it is determined that a jackknife enabling condition is present at the particular point in time, a routine may also determine an applicable countermeasure or countermeasures to implement” (Lavoie: Detailed Description of the Preferred Embodiments – 56th paragraph) Lavoie further mentions the braking control countermeasure at a time required for braking and states “The braking command countermeasure instructs the brake control system 72 to increase brake pressure on the vehicle 14 and/or trailer 12, thereby reducing the speed independent of the brake pedal position.” (Lavoie: Detailed Description of the Preferred Embodiments – 68th paragraph, FIG. 1, 2))
[…] and when receiving a signal indicating that […], (“may utilize processed signals received” (Lavoie: Detailed Description of the Preferred Embodiments – 23rd paragraph))
[…] the control of the hitch angle and the heading angle is completed […], (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states “the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
[…] from each of the host and following vehicles, each with the trailer., (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
Lavoie does not teach but Mudalige teaches:
[…] to following vehicles, […], (“Follower Vehicles” (Mudalige: Brief Description of the Drawings – 45th paragraph, FIG. 45))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 5:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 3. Lavoie further teaches:
The platooning controller of claim 3, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] when the host vehicle arrives at a braking control time […], (“The objective of the operation for assessing the jackknife determining information is determining if a jackknife enabling condition has been attained at the point in time defined by the jackknife determining information. If it is determined that a jackknife enabling condition is present at the particular point in time, a routine may also determine an applicable countermeasure or countermeasures to implement” (Lavoie: Detailed Description of the Preferred Embodiments – 56th paragraph) Lavoie further mentions the braking control countermeasure at a time required for braking and states “The braking command countermeasure instructs the brake control system 72 to increase brake pressure on the vehicle 14 and/or trailer 12, thereby reducing the speed independent of the brake pedal position.” (Lavoie: Detailed Description of the Preferred Embodiments – 68th paragraph, FIG. 1, 2))
[…] and when not receiving a signal indicating that […], (“may utilize processed signals received” (Lavoie: Detailed Description of the Preferred Embodiments – 23rd paragraph))
[…] the control of the hitch angle and the heading angle is completed […], (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states “the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
[…] from at least one of the one or more vehicles and performs the braking control., (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
Lavoie does not teach but Mudalige teaches:
[…] delays braking control during a predetermined interval, […], (“A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop. Factors affecting a time to stop include road conditions; weather conditions; vehicle maintenance conditions, including conditions of the braking devices on the vehicle and tire tread; operability of vehicle control systems such as anti-lock braking and lateral stability control.” (Mudalige: Detailed Description – 114th paragraph) Examiner Note: The examiner is interpreting a brake delay to occur due to different vehicular braking capacities.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 6:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 1. Lavoie further teaches:
The platooning controller of claim 1, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] transmits a signal indicating whether […], (“may utilize processed signals received” (Lavoie: Detailed Description of the Preferred Embodiments – 23rd paragraph))
[…] a trailer is mounted to the host vehicle to a leading vehicle […], (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
Lavoie does not teach but Mudalige teaches:
[…] when starting to perform the platooning or during the platooning., (“for a vehicle to participate in a platoon formation” (Mudalige: Detailed Description – 77th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 7:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 6. Lavoie further teaches:
The platooning controller of claim 6, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] determines whether each of the hitch angle and the heading angle of the host vehicle is greater than the predetermined reference angle, […], (“it may be desirable to limit the potential for the vehicle 14 and the trailer 12 to attain a jackknife angle (i.e., the vehicle/trailer system achieving a jackknife condition). A jackknife angle γ (j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change. The jackknife angle γ (j) is a function of a maximum wheel angle for the steered wheels of the vehicle 14, the wheel base W of the vehicle 14, the distance L between hitch point and the rear axle of the vehicle 14, and the trailer length D between the hitch point and the axle of the trailer 12 or the effective axle when the trailer 12 has multiple axles. When the hitch angle γ for the vehicle 14 and the trailer 12 achieves or exceeds the jackknife angle γ (j), the vehicle 14 may be pulled forward to reduce the hitch angle γ. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer 12 while keeping the hitch angle γ of the vehicle/trailer system relatively small.” (Lavoie: Detailed Description of the Preferred Embodiments – 48th paragraph, FIG. 2, 4) Examiner Note: The examiner is interpreting the predetermined reference angle to be the jackknife angle in this case (in other words, the jackknife angle is considered a threshold angle enabling control of the vehicle).)
[…] when receiving a command to control the hitch angle and the heading angle from the leading vehicle., (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states “the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
Regarding Claim 8:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 7. Lavoie further teaches:
The platooning controller of claim 7, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] each of the hitch angle and the heading angle of the host vehicle is less than or equal to the predetermined reference angle, when each of the hitch angle and the heading angle of the host vehicle is greater than the predetermined reference angle, […], (“it may be desirable to limit the potential for the vehicle 14 and the trailer 12 to attain a jackknife angle (i.e., the vehicle/trailer system achieving a jackknife condition). A jackknife angle γ (j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change. The jackknife angle γ (j) is a function of a maximum wheel angle for the steered wheels of the vehicle 14, the wheel base W of the vehicle 14, the distance L between hitch point and the rear axle of the vehicle 14, and the trailer length D between the hitch point and the axle of the trailer 12 or the effective axle when the trailer 12 has multiple axles. When the hitch angle γ for the vehicle 14 and the trailer 12 achieves or exceeds the jackknife angle γ (j), the vehicle 14 may be pulled forward to reduce the hitch angle γ. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer 12 while keeping the hitch angle γ of the vehicle/trailer system relatively small.” (Lavoie: Detailed Description of the Preferred Embodiments – 48th paragraph, FIG. 2, 4) Examiner Note: The examiner is interpreting the predetermined reference angle to be the jackknife angle in this case (in other words, the jackknife angle is considered a threshold angle enabling control of the vehicle).)
Lavoie does not teach but Mudalige teaches:
[…] controls the host vehicle such that […], (“to control the host vehicle” (Mudalige: Detailed Description – 54th paragraph))
[…] and transmits a signal indicating that the control is completed to the leading vehicle., (“communications of control messages from the autonomous controller to the motor controller. A control message includes a speed profile utilized to control propulsion of the vehicle. The speed profile includes both a current speed command representing an instantaneous desired speed of the vehicle, for use in the absence of a communications anomaly (e.g. normal communication), and controlled future speed commands for controllably reducing speed through a speed profile period, for use in the case of a detected communications anomaly (e.g. complete, partial, delayed, corrupt, etc. control message).” (Detailed Description – 162nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 9:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 8. Lavoie further teaches:
The platooning controller of claim 8, wherein the processor, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] performs the braking control of the host vehicle, when receiving a braking control command from the leading vehicle, […], (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
[…] after the braking control is completed., (“to control braking of the vehicle” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph))
Lavoie does not teach but Mudalige teaches:
[…] and controls the host vehicle to follow the leading vehicle […], (“to control autonomously or semi-autonomously the relative location of the vehicle with respect to a lane and with respect to other vehicles.” (Mudalige: Detailed Description – 70th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 10:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 1. Lavoie does not teach but Mudalige teaches:
The platooning controller of claim 1, further comprising: a display configured to display information received from another vehicle in a platooning line., (“In fully manual operation, a display, for example a set of lights, a display upon the instrument panel, or a heads up display can be utilized to indicate a desired range to the operator to maintain ranges required by the platoon.” (Mudalige: Detailed Description – 121st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 11:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 8. Lavoie further teaches:
The platooning controller of claim 8, wherein the processor checks, (“the controller 28 is configured with a microprocessor 84” (Lavoie: Detailed Description of the Preferred Embodiments – 33rd paragraph, FIG. 2))
[…] the hitch angle and the heading angle of the host vehicle […], (“steering angle, and hitch angle” (Lavoie: Detailed Description of the Preferred Embodiments – 24th paragraph))
[…] while the braking control is performed and maintains the control such that […], (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
[…] the hitch angle and the heading angle of the host vehicle are less than or equal to the predetermined reference angle., (“it may be desirable to limit the potential for the vehicle 14 and the trailer 12 to attain a jackknife angle (i.e., the vehicle/trailer system achieving a jackknife condition). A jackknife angle γ (j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change. The jackknife angle γ (j) is a function of a maximum wheel angle for the steered wheels of the vehicle 14, the wheel base W of the vehicle 14, the distance L between hitch point and the rear axle of the vehicle 14, and the trailer length D between the hitch point and the axle of the trailer 12 or the effective axle when the trailer 12 has multiple axles. When the hitch angle γ for the vehicle 14 and the trailer 12 achieves or exceeds the jackknife angle γ (j), the vehicle 14 may be pulled forward to reduce the hitch angle γ. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer 12 while keeping the hitch angle γ of the vehicle/trailer system relatively small.” (Lavoie: Detailed Description of the Preferred Embodiments – 48th paragraph, FIG. 2, 4) Examiner Note: The examiner is interpreting the predetermined reference angle to be the jackknife angle in this case (in other words, the jackknife angle is considered a threshold angle enabling control of the vehicle).)
Regarding Claim 12:
The combined teachings of Lavoie in view of Mudalige teach:
Lavoie teaches:
with a trailer,, (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
such that a hitch angle of the host vehicle meets a predetermined reference angle,, (“it may be desirable to limit the potential for the vehicle 14 and the trailer 12 to attain a jackknife angle (i.e., the vehicle/trailer system achieving a jackknife condition). A jackknife angle γ (j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change. The jackknife angle γ (j) is a function of a maximum wheel angle for the steered wheels of the vehicle 14, the wheel base W of the vehicle 14, the distance L between hitch point and the rear axle of the vehicle 14, and the trailer length D between the hitch point and the axle of the trailer 12 or the effective axle when the trailer 12 has multiple axles. When the hitch angle γ for the vehicle 14 and the trailer 12 achieves or exceeds the jackknife angle γ (j), the vehicle 14 may be pulled forward to reduce the hitch angle γ. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer 12 while keeping the hitch angle γ of the vehicle/trailer system relatively small.” (Lavoie: Detailed Description of the Preferred Embodiments – 48th paragraph, FIG. 2, 4) Examiner Note: The examiner is interpreting the predetermined reference angle to be the jackknife angle in this case (in other words, the jackknife angle is considered a threshold angle enabling control of the vehicle).)
when it is necessary to perform braking control when, (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2))
each with a trailer,, (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
and control the host vehicle to perform the braking control;, (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
and a sensing device configured to sense the hitch angle of the host vehicle., (“a sensor that senses a hitch angle between a vehicle and a trailer.” (Lavoie: Summary of the Invention – 3rd paragraph))
Mudalige teaches the same field of invention as autonomous operation of vehicles travelling within a platoon, which isn’t explicitly suggested by Lavoie and teaches:
A vehicle system, comprising: a platooning controller, (“platooning control system” (Mudalige: Brief Description of the Drawings – 25th paragraph, FIG. 16))
configured to control a host vehicle,, (“to control the host vehicle” (Mudalige: Detailed Description – 54th paragraph))
controlling platooning with one or more vehicles,, (“controlling a plurality of vehicles to operate the plurality of vehicles in a platoon” (Mudalige: Summary – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Lavoie in the same field of invention as autonomous operation of vehicles travelling within a platoon taught by Mudalige in order to increase safety in autonomous vehicle operation and create a user-friendly platoon control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable” (Mudalige: Background – 6th paragraph), therefore, reducing driving effort and creating a safe method for autonomous operation of vehicles travelling within a platoon.
Regarding Claim 13:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 12. Lavoie further teaches:
The vehicle system of claim 12, wherein the sensing device includes: a hitch angle sensor configured to sense the hitch angle of the host vehicle;, (“a sensor that senses a hitch angle between a vehicle and a trailer.” (Lavoie: Summary of the Invention – 3rd paragraph))
[…] and a heading angle sensor configured to sense a heading angle of the host vehicle., (“whereby the steering angle may be sensed by a steering angle sensor 67” (Lavoie: Detailed Description of the Preferred Embodiments – 25th paragraph, FIG. 2))
Regarding Claim 14:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 13. Lavoie does not teach but Mudalige teaches:
The vehicle system of claim 13, further comprising: a communication device configured to perform vehicle-to- vehicle (V2V) communication between vehicles, which are platooning., (“monitoring through a vehicle-to-vehicle communication a respective actual position of each of the plurality of vehicles that is not the leader vehicle based upon data from a respective global positioning device within each of the plurality of vehicles” (Mudalige: Summary – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 15:
The combined teachings of Lavoie in view of Mudalige teach:
Lavoie teaches:
each with a trailer,, (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
determining whether the one or more vehicles are traveling straight,, (“defines a substantially straight path of travel for the trailer.” (Lavoie: Detailed Description of the Preferred Embodiments – 31st paragraph))
whether a trailer is mounted to each of the one or more vehicles,, (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
and whether there is a critical driving situation;, (“until the unacceptable trailer backup condition is imminent or already happening.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph) Examiner Note: The examiner is interpreting the unacceptable trailer backup condition to be the critical driving situation in this case.)
transmitting a command to control a hitch angle and a heading angle, (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states ““the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
to following vehicles included in the one or more vehicles as a result of the determination;, (“defines a substantially straight path of travel for the trailer.” (Lavoie: Detailed Description of the Preferred Embodiments – 31st paragraph))
determining whether a signal indicating that the control of the hitch angle and the heading angle is completed is received from each of the following vehicles,, (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states “the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
when a host vehicle arrives at a braking control time;, (“The objective of the operation for assessing the jackknife determining information is determining if a jackknife enabling condition has been attained at the point in time defined by the jackknife determining information. If it is determined that a jackknife enabling condition is present at the particular point in time, a routine may also determine an applicable countermeasure or countermeasures to implement” (Lavoie: Detailed Description of the Preferred Embodiments – 56th paragraph) Lavoie further mentions the braking control countermeasure at a time required for braking and states “The braking command countermeasure instructs the brake control system 72 to increase brake pressure on the vehicle 14 and/or trailer 12, thereby reducing the speed independent of the brake pedal position.” (Lavoie: Detailed Description of the Preferred Embodiments – 68th paragraph, FIG. 1, 2))
and performing braking control depending on whether the signal is received., (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
Mudalige teaches the same field of invention as autonomous operation of vehicles travelling within a platoon, which isn’t explicitly suggested by Lavoie and teaches:
A method for controlling platooning including one or more vehicles,, (“A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon” (Mudalige: Summary – 7th paragraph))
the method comprising:, (“A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon” (Mudalige: Summary – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Lavoie in the same field of invention as autonomous operation of vehicles travelling within a platoon taught by Mudalige in order to increase safety in autonomous vehicle operation and create a user-friendly platoon control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable” (Mudalige: Background – 6th paragraph), therefore, reducing driving effort and creating a safe method for autonomous operation of vehicles travelling within a platoon.
Regarding Claim 16:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 15. Lavoie further teaches:
The method of claim 15, wherein the transmitting of the command to control the hitch angle and the heading angle to the following vehicles includes: transmitting the command to control the hitch angle and the heading angle, (“a controller that generates a steering command for the vehicle based on the hitch angle” (Lavoie: Summary of the Invention – 3rd paragraph) Lavoie further mentions the heading angle and states “the controller 28 may generate the steering angle command for the vehicle 14” (Lavoie: Detailed Description of the Preferred Embodiments – 47th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to control the hitch angle based on its ability to direct the vehicle in a certain direction, therefore implicitly altering the hitch angle.)
[…] to the following vehicles, each with the trailer, […], (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
[…] as the one or more vehicles are traveling straight, […], (“a substantially straight path of travel for the trailer.” (Lavoie: Detailed Description of the Preferred Embodiments – 31st paragraph))
[…] and as the one or more vehicles are under the critical driving situation, when it is necessary to brake., (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the unacceptable trailer backup condition to be the critical driving situation in this case.)
Lavoie does not teach but Mudalige teaches:
[…] during the platooning, […], (“for a vehicle to participate in a platoon formation” (Mudalige: Detailed Description – 77th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).
Regarding Claim 17:
Lavoie in view of Mudalige as shown in the rejection above, discloses the limitations of claim 15. Lavoie further teaches:
The method of claim 15, wherein the performing of the braking control, depending on whether the signal is received, includes: immediately performing the braking control, when the signal is received from each of the one or more vehicles,, (“the vehicle brake control system 72 may also communicate with the controller 28 to provide the trailer backup assist system 10 with braking information, such as vehicle wheel speed, and to receive braking commands from the controller 28.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 2))
[…] each with the trailer; […], (“a vehicle while towing a trailer” (Lavoie: Background of the Invention – 2nd paragraph))
[…] when some of the signals of the one or more vehicles are not received; […], (“when the sensor fails to sense the hitch angle.” (Lavoie: Summary of the Invention – 3rd paragraph) Examiner Note: The examiner is interpreting a lack of the sensor to send signals to the vehicle based on the sensor failure.)
Lavoie does not teach but Mudalige teaches:
[…] performing braking delay, […], (“A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop. Factors affecting a time to stop include road conditions; weather conditions; vehicle maintenance conditions, including conditions of the braking devices on the vehicle and tire tread; operability of vehicle control systems such as anti-lock braking and lateral stability control.” (Mudalige: Detailed Description – 114th paragraph) Examiner Note: The examiner is interpreting a brake delay to occur due to different vehicular braking capacities.)
[…] and performing the braking control at a time when an interval where the braking delay is performed is ended., (“A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop. Factors affecting a time to stop include road conditions; weather conditions; vehicle maintenance conditions, including conditions of the braking devices on the vehicle and tire tread; operability of vehicle control systems such as anti-lock braking and lateral stability control.” (Mudalige: Detailed Description – 114th paragraph) Examiner Note: The examiner is interpreting a brake delay to occur due to different vehicular braking capacities.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lavoie with these above aforementioned teachings from Mudalige in order to create a safe and effective platoon control system for performing braking control. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s system and method of a platooning controller for performing braking control based on hitch angles with Mudalige’s platoon vehicle management method as “employing vehicles optimized for urban settings in combination with control methods utilizing autonomous control is desirable.” (Mudalige: Background – 6th paragraph) Doing so would reduce “driver attention to traffic flow, road conditions, signage, traffic signals and pedestrian traffic” (Mudalige: Background – 4th paragraph), therefore increasing “the time available to the driver for other personal and work related activities” (Mudalige: Background – 4th paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner,
Art Unit 3667